In an action by a tenant in a multiple dwelling to recover damages for personal injuries, and by her husband for medical expenses and loss of services, the appeal is (1) from a judgment dismissing the complaint entered after trial before the court without a jury, and (2) from an order denying a motion to set aside the decision (described as an order made on reargument). Appellant Catherine Vallelunga was alleged to have been injured when she fell as the result of the negligence of the owner of the building, respondent herein, in permitting the floor of the basement laundry room to remain unclean, wet, and slippery. She testified that the floor was always in that condition. The court found that she was guilty of contributory negligence on the facts. Judgment unanimously affirmed, with costs, and order unanimously affirmed, without costs. No opinion. Present — -Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.